Order filed May 5, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00589-CV
                                  ____________

                          SYLVIA COOKE, Appellant

                                        V.

                          RACHEL BAIER, Appellee


                  On Appeal from County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0087510

                                    ORDER

      Appellee’s brief filed April 13, 2022, requests this court dismiss the appeal
on the grounds it was not timely filed, and appellant’s brief was not timely filed.
The request is denied.

      Appellant’s notice of appeal was filed within 15 days of the date the notice
of appeal was due. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). While an extension may be implied, appellant is
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.). Appellant filed a motion to extend time
to file the notice of appeal and the motion was granted. Accordingly, this court has
jurisdiction over the appeal.

      Appellant’s brief was e-filed two minutes after midnight on the due date. We
decline to dismiss the appeal on that basis.

      Appellee may file an amended brief within 30 days of the date of this order
addressing the issues raised in appellant’s brief. If no amended brief is filed, the
appeal will be set for submission on appellee’s brief filed April 13, 2022.



                                      PER CURIAM



Panel Consists of Justices Chief Justice Christopher and Justices Wise and Jewell.